The court has read the entire evidence in this case, sitting en banc, and we fail to find anything in same tending to connect this appellant with the possession of the still which was found. We likewise fail to find any evidence that the still was used, or suitable to be used, for the manufacture of prohibited liquors. The duly requested general affirmative charge in defendant's favor should have been given. For the error in its refusal the judgment is reversed, and the cause remanded.
Reversed and remanded.